AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
entered into as of the 16th day of April, 2006 by and between MFA MORTGAGE
INVESTMENTS, INC., a Maryland corporation ("MFA"), and STEWART ZIMMERMAN, an
individual residing at 3063 Wynsum Avenue, Merrick, New York 11566 (the
"Executive").

W I T N E S S E T H :

          WHEREAS, MFA and the Executive entered into an employment agreement,
effective as of August 1, 2002 and amended as of September 25, 2003 (the
"Employment Agreement");

          WHEREAS, MFA and the Executive desire to amend the terms of the
Executive's employment and extend the period of employment set forth in the
Employment Agreement to December 31, 2010 on the terms and conditions set forth
in this Agreement; and

          WHEREAS, the Executive wishes to continue serving MFA and MFA wishes
to secure the continued exclusive services of the Executive under the terms and
conditions described below.

          NOW THEREFORE, in consideration of the foregoing premises and the
mutual agreements herein contained, the parties hereto agree to amend and
restate the Employment Agreement in its entirety to read as follows:

     1. Term of Employment.

          (a) MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.

          (b) The term of employment (the "Term of Employment") under this
Agreement shall include the Initial Term and each Renewal term. The Initial Term
shall commence as of April 16, 2006 and shall continue until December 31, 2010.
Subject to the Executive's right to cause the Term of Employment to end at any
time upon 12 months' prior notice to MFA, the Term of Employment shall
automatically renew for a one-year period (each such renewal, a "Renewal Term")
at the end of the Initial Term and each Renewal Term, unless either party shall
give notice to the other not less than 12 months prior to the end of the Initial
Term or any Renewal Term, as the case may be, of his or its intent not to renew
such Initial Term or Renewal Term, as the case may be. Notwithstanding the
foregoing sentences of this Paragraph 1(b), the Term of the Term of Employment
may be terminated before the expiration of the Initial Term or any Renewal Term
in accordance with Paragraph 5 hereof.

     2. Position; Duties and Responsibilities.



--------------------------------------------------------------------------------

          (a) During the Term of Employment, the Executive shall be employed as
Chairman, President and Chief Executive Officer of MFA, reporting directly to
the Board of Directors of MFA (the "Board of Directors"), with such duties and
day-to-day management responsibilities as are customarily performed by persons
holding such offices at similarly situated mortgage REITs and such other duties
as may be mutually agreed upon between the Executive and the Board of Directors.

          (b) During the Term of Employment, the Executive shall, without
additional compensation, also (i) serve on the board of directors of, serve as
an officer of, and/or perform such executive and consulting services for, or on
behalf of, such subsidiaries or affiliates of MFA as the Board of Directors may,
from time to time, request. MFA and such subsidiaries and affiliates are
hereinafter referred to, collectively, as the "Company." For purposes of this
Agreement, the term "affiliate" shall have the meaning ascribed thereto in Rule
12b-2 under the Securities Exchange Act of 1934, as amended (the "Act").

          (c) During the Term of Employment, the Executive shall serve MFA
faithfully, diligently and to the best of his ability and shall devote
substantially all of his time and efforts to his employment and the performance
of his duties under this Agreement. Nothing herein shall preclude the Executive
from engaging in charitable and community affairs and managing his personal,
financial and legal affairs, so long as such activities do not materially
interfere with his carrying out his duties and responsibilities under this
Agreement.

     3. Compensation.

          (a) Base Salary. During the Term of Employment, the Executive shall be
entitled to receive an annualized base salary (the "Base Salary") of not less
than nine hundred thousand dollars ($900,000). In addition to Base Salary, the
Executive shall receive the following annual grants of common stock of the
Company (the fair market value of such stock at the time of grant (i.e.,
$100,000), together with the Base Salary for such year, “Base Compensation”),
subject to the Executive’s continuing employment with the Company on the date of
grant:

(i)   On the effective date of this Agreement, and on January 1st (or the first
business day thereafter) of each of the following four years, the Executive
shall receive a grant of common stock with an aggregate fair market value on
such date (or the first business day thereafter) of $100,000;


(ii)   Each such award shall be subject to definitive documentation, and such
shares of stock shall be fully vested and non-forfeitable upon the date of
grant, but in no event may be sold or transferred prior to the time the value of
the Executive’s holdings in MFA exceeds five times his Base Compensation (and
thereafter may be sold or transferred to the extent the value of the Executive’s
stock holdings exceeds such multiple).


          (b) Performance Bonus. The Executive shall be eligible to participate
in a Performance Bonus Pool for Senior Executives (the "Bonus Pool") each year
during the Term of Employment. The aggregate Bonus Pool shall be determined by
reference to MFA's Return on Average Equity ("ROAE") as more fully described in
Exhibit A to this Agreement, and shall be allocated among the CEO and MFA's two
Executive Vice Presidents based on the recommendation of the CEO and the
assessment by the Compensation Committee of the Board of Directors (the
"Compensation Committee") of each participant's performance. The Compensation
Committee, in its discretion, can adjust the aggregate Bonus Pool downward in
any year by as much as ten percent (10%) depending upon the Compensation
Committee's assessment of MFA leverage, book value stability and share price
relative to peer group, among other considerations.

2



--------------------------------------------------------------------------------

          Twenty-five percent (25%), or such larger percentage upon which the
Executive and the Compensation Committee shall agree, of any amount in excess of
$100,000 allocated to the Executive from the Bonus Pool with respect to calendar
year 2006 will be paid in restricted stock. Fifty percent (50%), or such larger
percentage upon which the Executive and the Compensation Committee shall agree,
of any amount in excess of $100,000 allocated to the Executive from the Bonus
Pool with respect to calendar year 2007 and each subsequent year will be paid in
restricted stock. In each case, twenty five percent (25%) of the restricted
stock will vest upon grant, and an additional twenty five percent (25%) will
vest on January 1st of each of the first three years following the grant. Such
restricted stock cannot be transferred or sold during the Executive's employment
by MFA until the value of the Executive's stock holdings in MFA exceeds five
times his Base Compensation; thereafter, vested stock may be sold or transferred
to the extent the value of the Executive's stock holdings exceeds such multiple.

          (c) Equity Compensation. The Executive shall be eligible to receive
such stock option, restricted stock, phantom share or dividend equivalent rights
grants or other equity awards as the Compensation Committee or the Board of
Directors, as the case may be, shall deem appropriate.

          (d) Discretion to Increase Compensation. Nothing in this Agreement
shall preclude the Board of Directors or the Compensation Committee from
increasing or considering increasing the Executive's compensation during the
Term of the Employment. The Base Salary as adjusted to reflect any increase
shall be the Base Salary for all purposes of this Agreement.

     4. Employee Benefit Programs and Fringe Benefits.

          During the Term of Employment, the Executive shall be entitled to six
weeks of vacation each calendar year and to participate in all executive
incentive and employee benefit programs of MFA now or hereafter made available
to MFA's senior executives or salaried employees generally, as such programs may
be in effect from time to time. MFA shall reimburse the Executive for any and
all necessary, customary and usual business expenses, properly receipted in
accordance with MFA's policies, incurred by Executive in connection with his
employment.

     5. Termination of Employment.

          (a) Termination Due to Death or Disability. If the Executive's
employment is terminated during the Term of Employment by reason of the
Executive's death or Disability, the Executive's Term of Employment shall
terminate automatically without further obligations to the Executive, his legal
representative or his estate, as the case may be, under this Agreement except
for (i) any compensation earned but not yet paid, including and without
limitation, any amount of Base Compensation accrued or earned but unpaid and any
other payments payable to the Executive pursuant to Paragraph 5(f) below, which
amounts shall be promptly paid in a lump sum to the Executive, his legal
representative or his estate, as the case may be, and (ii) continued payment on
a monthly basis of the Executive's then current Base Compensation for a period
of two years following the date of such termination, which shall be paid to the
Executive, his legal representative or his estate, as the case may be. In the
event of such termination due to his Disability, Executive's health insurance
coverage shall be continued at

3



--------------------------------------------------------------------------------

MFA's expense for the duration of such Disability; provided, that, if such
coverage cannot be provided under MFA's health insurance policy for the duration
of such Disability, such coverage or the cost of comparable coverage shall be
provided by MFA until the Executive's attainment of age 70 or such later date
through which coverage is permissible under MFA's health insurance policy.

          (b) Termination Without Cause or for Good Reason. In the event the
Executive's employment is terminated by MFA without Cause (excluding by notice
of MFA's determination not to renew the Initial Term or any Renewal Term
pursuant to Paragraph 1(b)) or by the Executive for Good Reason, unless any such
termination is preceded by the Executive's giving notice of his determination
not to renew the Initial Term or any Renewal Term pursuant to Paragraph 1(b),
MFA shall pay the Executive an amount (the "Severance Amount") equal to three
(3) times the greater of (i) the Executive's combined Base Compensation and
actual Performance Bonus for the preceding fiscal year or (ii) the average for
the three preceding years of the Executive's combined actual Base Compensation
and Performance Bonus. Fifty percent of the Severance Amount shall be paid
within five (5) days after the date the Executive terminates for Good Reason or
is terminated by the Company for any reason other than Cause, and the remaining
50% of the Severance Amount shall be paid in three equal monthly installments
beginning on the first business day of the month following the month of such
termination.

          (c) Termination by MFA for Cause or Voluntary Termination by the
Executive. In the event the Executive's employment is terminated by MFA for
Cause, or is terminated by the Executive on his own initiative for other than a
Good Reason (including pursuant to Paragraph 1(b)), the Executive shall be
entitled to any compensation earned but not yet paid, including and without
limitation, any amount of Base Compensation accrued or earned but unpaid and any
other payments payable to the Executive pursuant to Paragraph 5(f) below, as of
the date of termination.

          (d) Termination Related to Change in Control. In the event of (1) the
termination of the Executive's employment by MFA without Cause that occurs both
within two months before a Change in Control and following the occurrence of a
Pre-Change-in-Control Event, (2) the resignation of his employment by the
Executive for any reason within six months following a Change in Control, or (3)
the termination of the Executive's employment by MFA other than for Cause or the
Employee's resignation of his employment for Good Reason within twenty-four
months following a Change in Control,

(i)   MFA shall pay to Executive in a lump sum, within 30 days following the
termination of employment, an amount equal to 300% of the sum of (a) the
Executive's then current Base Compensation and (b) the Executive's bonus for the
immediately preceding year;


(ii)   all of the Executive's outstanding restricted stock, phantom shares and
stock options shall immediately vest in full and such options shall remain
exercisable, and any dividend equivalents associated therewith shall continue to
be payable, until the earlier of (a) 90 days following the date of such
termination and (b) the date on which each such option would have expired had
the Executive's employment not terminated; and


4



--------------------------------------------------------------------------------

(iii)   the Executive shall continue to participate in all health, life
insurance, retirement and other benefit programs at MFA's expense for the
balance of the Term of Employment, to the same extent as though the Executive's
employment had not terminated.


The Executive, in his sole and absolute discretion, may elect to reduce any such
payment in order to avoid imposition of excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended.

          (e) Non-Renewal of Term of Employment Notwithstanding any other term
of this Agreement to the contrary, (i) upon any notice by MFA to not renew the
Initial Term or any Renewal Term pursuant to Paragraph 1(b), the Executive shall
be entitled to (x) a payment in an amount equal to the Executive's Base
Compensation and (y) any other payments payable to the Executive pursuant to
Paragraph 5(f) below and (ii) upon any notice by the Executive to not renew the
Initial Term or any Renewal Term pursuant to Paragraph 1(b), the Executive shall
be entitled to the payments payable to the Executive pursuant to Paragraph 5(f)
below; provided, however, that, the benefits providing under Paragraph 5(f)(v)
are subject in all events to the Executive’s continued employment through the
end of the Initial Term.

          (f) Other Payments. Upon the termination of the Executive's
employment, in addition to the amounts payable under any Paragraph above, the
Executive shall be entitled to receive the following:

(i)   any annual bonus earned during one or more preceding years but not paid;


(ii)   any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts);


(iii)   reimbursement for reasonable business expenses incurred but not yet
reimbursed by MFA;


(iv)   any other benefits to which the Executive or his legal representative may
be entitled under the 2004 Equity Compensation Plan and under all other
applicable plans and programs of MFA, as provided in Paragraph 4 above; and


(v)   upon the termination of the Executive's employment pursuant to Paragraphs
5(a), 5(b) or 5(e) above, all of the Executive's outstanding restricted stock,
phantom shares and stock options shall immediately vest in full and such options
shall remain exercisable, and any dividend equivalents associated therewith
shall continue to be payable until the earlier of (a) 90 days following the date
of such termination and (b) the date on which each such option would have
expired had the Executive's employment not terminated.


          (g) No Mitigation; No Offset. In the event of any termination of the
Executive's employment under this Agreement, he shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.

5



--------------------------------------------------------------------------------

          (h) Payments Subject to Section 409A. Notwithstanding anything herein
to the contrary, the Executive shall not be entitled to any payment pursuant to
this Paragraph 5 prior to the earliest date permitted under Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable Treasury regulations
thereunder. To the extent any payment pursuant to this Paragraph 5 is required
to be delayed six months pursuant to the special rules of Section 409A related
to "specified employees," each affected payment shall be delayed until six
months after the Executive's termination of employment.

          (i) Mutual Release. MFA's obligation to make any payment or provide
any benefit pursuant to this Paragraph 5 shall be contingent upon, and is the
consideration for, the Executive executing and delivering to MFA a general
release (the "Release"), substantially in the form annexed hereto as Exhibit B,
releasing MFA, and all current and former members, officers and employees of
MFA, from any claims relating to the Executive's employment hereunder, other
than claims relating to continuing obligations under, or preserved by, (x) this
Agreement or (y) any compensation or benefit plan, program or arrangement in
which the Executive was participating as of the date of termination of his
employment, and no such amounts shall be provided until the Executive executes
and delivers to MFA a letter which provides that the Executive had not revoked
such Release after seven days following the date of the Release. The Release
shall also be executed by MFA and delivered to the Executive as part of the
consideration for the Executive's execution and delivery of the Release, and,
except as otherwise provided under the terms of the Release, shall release the
Executive from any and all claims MFA may have against the Executive.

     6. Definitions.

          For purposes of this Agreement, the following terms shall be defined
as set forth below:

          (a) Cause. "Cause" shall mean the Executive's (i) conviction, or entry
of a guilty plea or a plea of nolo contendre with respect to, a felony, a crime
of moral turpitude or any crime committed against MFA, other than traffic
violations, (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of his duties under this Agreement;
(iii) failure to adhere to the lawful directions of the Board of Directors that
are reasonably consistent with his duties and position provided for herein; (iv)
breach in any material respect of any of the provisions of Paragraph 7 of this
Agreement resulting in material and demonstrable economic injury to MFA; (v)
chronic or persistent substance abuse that materially and adversely affects his
performance of his duties under this Agreement; or (vi) breach in any material
respect of the terms and provisions of this Agreement resulting in material and
demonstrable economic injury to MFA. Notwithstanding the foregoing, (i) the
Executive shall be given written notice of any action or failure to act that is
alleged to constitute Cause (a "Default"), and an opportunity for 20 business
days from the date of such notice in which to cure such Default, such period to
be subject to extension in the discretion of the Board of Directors; and (ii)
regardless of whether the Executive is able to cure any Default, the Executive
shall not be deemed to have been terminated for Cause without (x) reasonable
prior written notice to the Executive setting forth the reasons for the decision
to terminate the Executive for Cause, (y) an opportunity for the Executive,
together with his counsel, to be heard by the Board of Directors, and (z)
delivery to the Executive of a notice of termination approved by said Board of

6



--------------------------------------------------------------------------------

Directors stating its good faith opinion that the Executive has engaged in
actions or conduct described in the preceding sentence, which notice specifies
the particulars of such action or conduct in reasonable detail; provided,
however, MFA may suspend the Executive with pay until such time as his right to
appear before the Board of Directors has been exercised, so long as such
appearance is within two (2) weeks of the date of suspension.

          (b) Change in Control. A "Change in Control" shall mean the occurrence
of any one of the following events:

(i)   any "person," as such term is used in Sections 13(d) and 14(d) of the Act
(other than MFA, any of its affiliates or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of MFA or
any of its affiliates) together with all affiliates and "associates" (as such
term is defined in Rule 12b-2 under the Act) of such person, shall become the
"beneficial owner" (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA's then outstanding securities having the
right to vote in an election of the Board of Directors ("voting securities") or
(B) the then outstanding shares of common stock of MFA ("Shares") (in either
such case other than as a result of an acquisition of securities directly from
MFA); or


(ii)   persons who, as of the effective date of this Agreement, constitute MFA's
Board of Directors (the "Incumbent Directors") cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a Director of MFA subsequent to the
effective date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors shall, for purposes of this
Agreement, be considered an Incumbent Director; or


(iii)   there shall occur (A) any consolidation or merger of MFA or any
subsidiary where the shareholders of MFA, immediately prior to the consolidation
or merger, would not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate 60% or more of the voting
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of MFA or (C) any plan or proposal for the liquidation or
dissolution of MFA.


7



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(b).



          (c) Disability. "Disability" shall mean the Executive's inability for
a period of six consecutive months, to render substantially the services
provided for in this Agreement by reason of mental or physical disability,
whether resulting from illness, accident or otherwise, other than by reason of
chronic or persistent abuse of any substance (such as narcotics or alcohol).

          (d) Good Reason. "Good Reason" shall mean:

(i)   a material diminution in the Executive's title, duties or
responsibilities;


(ii)   relocation of the Executive's place of employment without his consent
outside the New York City metropolitan area;


(iii)   the failure of MFA to pay within thirty (30) business days any payment
due from MFA;


(iv)   the failure of MFA to pay within a reasonable period after the date when
amounts are required to be paid to the Executive under any benefit programs or
plans; or


(v)   the failure by MFA to honor any of its material obligations herein.


          (e) Non Cash Items and Merger Expenses. "Non Cash Items and Merger
Expenses" shall mean depreciation, merger expenses, gains/losses on asset sales,
and impairment charges.

          (f) Pre-Change-in-Control Event. A "Pre-Change-in-Control Event" shall
mean the occurrence of any one of the following events:

(i)   the Board shall adopt a resolution to the effect that any person has taken
actions which, if consummated, would result in such person acquiring effective
control of the business and affairs of MFA;


8



--------------------------------------------------------------------------------

(ii)   there shall commence a tender offer or proxy contest resulting in any of
the transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);


(iii)   MFA shall make any agreement resulting in any of the transactions
specified in subparagraphs (i)-(iii) of Paragraph 6(b);


(iv)   there shall be a public announcement of a transaction of the kind
specified in subparagraphs (i)-(iii) of Paragraph 6(b); or


(v)   any other meeting, writing or written communication with, by or to the
Board of Directors or any officer or executive of MFA, that is held, made or
undertaken in good faith in anticipation of a Change in Control.


          (g) Return on Average Equity. "Return on Average Equity" shall mean
twelve months GAAP net income plus (minus) certain Non Cash Items and Merger
Expenses divided by average Tangible Net Worth.

          (h) Tangible Net Worth. "Tangible Net Worth" shall mean stockholder
equity less (i) goodwill and (ii) preferred stockholder equity.

     7. Covenant Not To Compete.

          In the event of the termination of the Executive's employment with MFA
other than upon notification by the Executive of the nonrenewal of the Term of
Employment, the Executive will not, without the prior written consent of MFA,
manage, operate, control or be connected as a stockholder (other than as a
holder of shares publicly traded on a stock exchange or the NASDAQ National
Market System, provided that the Executive shall not own more than five percent
of the outstanding shares of any publicly traded company) or partner with, or as
an officer, director, employee or consultant of, any mortgage REIT for a period
of one year following termination of his employment with MFA. For the period of
one year following the termination of his employment by MFA for any reason, the
Executive shall not solicit any employees of MFA to work for any mortgage REIT.
Except as otherwise required by law, the Executive shall keep confidential all
materials, files, reports, correspondence, records and other documents
(collectively the "Company Materials") used, prepared or made available to him
in connection with his employment by MFA and which have not otherwise been made
available to the public, and upon termination of his employment shall return
such Company Materials to MFA. The Executive acknowledges that MFA may seek
injunctive relief or other specific enforcement of its rights under this
Paragraph.

     8. Indemnification.

          MFA shall indemnify the Executive to the fullest extent permitted by
Maryland law as amended from time to time in connection with the Executive's
duties with MFA, against all costs, expenses, liabilities and losses (including,
without limitation, attorneys' fees, judgments, fines, penalties, ERISA excise
taxes and amounts paid in settlement) actually and reasonably incurred by the
Executive in connection with an action, suit or proceeding. During the Term of
Employment and for six years following the date of the Executive's termination
as an officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.

9



--------------------------------------------------------------------------------

     9. Assignability; Binding Nature.

          This Agreement shall inure to the benefit of MFA and the Executive and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of MFA under this Agreement may be assigned or
transferred by MFA except that any such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which MFA is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of MFA, provided that the assignee or transferee is the successor to all
or substantially all of the assets of MFA and such assignee or transferee
assumes the liabilities, obligations and duties of MFA, as contained in this
Agreement, either contractually or as a matter of law. This Agreement shall not
be assignable by the Executive.

     10. Representation.

          MFA represents and warrants that it is fully authorized and empowered
to enter into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.

     11. Entire Agreement.

          This Agreement contains the entire agreement between MFA and the
Executive concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between them with respect thereto.

     12. Amendment or Waiver.

          This Agreement cannot be changed, modified or amended without the
consent in writing of both the Executive and MFA. No waiver by either MFA or the
Executive at any time of any breach by the other party of any condition or
provision of this Agreement shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or at any prior or subsequent time. Any
waiver must be in writing and signed by the Executive or an authorized officer
of MFA, as the case may be.

     13. Severability.

          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

10



--------------------------------------------------------------------------------

     14. Reasonableness.

          To the extent that any provision or portion of this Agreement is
determined to be unenforceable by a court of law or equity, that provision or
portion of this Agreement shall nevertheless be enforceable to the extent that
such court determines is reasonable.

     15. Survivorship.

          The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

     16. Governing Law.

          This Agreement and all rights thereunder, and any controversies or
disputes arising with respect thereto, shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, applicable to
agreements made and to be performed entirely within such State, without regard
to conflict of laws provisions thereof that would apply the law of any other
jurisdiction.

     17. Dispute Resolution.

          In the event of any dispute, controversy or claim arising out of or
relating to this Agreement or Executive's employment or termination thereof
(other than a controversy or claim arising under Paragraph 7, to the extent
necessary for MFA (or its affiliates where applicable) to enforce the provisions
thereof), the parties hereby agree to settle such dispute, controversy or claim
in a binding arbitration by a single arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, which
arbitration shall be conducted in New York, New York. The parties agree that the
arbitral award shall be final and non-appealable and shall be the sole and
exclusive remedy between the parties hereunder. The parties agree that judgment
on the arbitral award may be entered in any court having competent jurisdiction
over the parties or their assets. All reasonable fees and expenses related to
any such arbitration (including reasonable attorneys' fees and related
disbursements) shall be paid by MFA.

     18. Legal Fees.

          MFA shall pay directly all reasonable legal fees incurred by the
Executive in connection with the negotiation, preparation and execution of this
Agreement.

     19. Notices.

          Any notice given to either party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned, if to MFA, at its principal office, and if to the
Executive, at the address of the Executive shown on MFA's records or at such
other address as such party may give notice of.

     20. Headings.

          The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

11



--------------------------------------------------------------------------------

     21. Counterparts.

          This Agreement may be executed in two or more counterparts.

12



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

    MFA MORTGAGE INVESTMENTS, INC.      

  By:    /s/ James A. Brodsky      

--------------------------------------------------------------------------------

    Name:   James A. Brodsky     Title:   Chairman, Compensation Commitee



          /s/ Stewart Zimmerman    

--------------------------------------------------------------------------------

     Stewart Zimmerman        

13



--------------------------------------------------------------------------------

Exhibit A

Aggregate Performance Bonus Pool for Senior Executives

Aggregate bonus pool can be adjusted down by as much as 10%, dependent upon
Compensation Committee's assessment of leverage, book value stability and share
price relative to peer group. Individual bonus allocation from pool dependent
upon Compensation Committee's assessment of performance in accordance with the
Committee’s Charter.

Bonus Pool

ROAE less than 4.5%     $ 400,000   ROAE 4.5% to 8.0%   $ 600,000   ROAE greater
than 8.0%    See Below  

Senior Executive Bonus Pool Example

ROAE      
8%
   
9%
   
10%

 
12%

 
13%

 
14%

 
16%

 
18%

 
20%

 
22% and above
  9/30/05 Common Equity       576,000,000     576,000,000     576,000,000    
576,000,000     576,000,000     576,000,000     576,000,000     576,000,000    
576,000,000     576,000,000   Net Income       46,080,000     51,840,000    
57,600,000     69,120,000     74,880,000     80,640,000     92,160,000    
103,680,000     115,200,000     126,720,000     Net Income to achieve 8%    
hurdle       46,080,000     46,080,000     46,080,000     46,080,000    
46,080,000     46,080,000     46,080,000     46,080,000     46,080,000    
46,080,000   Earnings over Hurdle       0     5,760,000     11,520,000    
23,040,000     28,800,000     34,560,000     46,080,000     57,600,000    
69,120,000     80,640,000   Aggregate Bonus Pool       600,000     1,000,000    
1,500,000     1,800,000     2,200,000     3,000,000     3,600,000     4,200,000
    5,100,000     6,000,000  

In the event of a fractional ROAE (with respect to the percentages contained in
the above table), the Aggregate Bonus Pool shall be interpolated in linear
fashion between the applicable whole percentages.



--------------------------------------------------------------------------------

EXHIBIT B

MUTUAL RELEASE

     This Mutual Release of Claims (this "Release") is made as of _____________,
by and between MFA MORTGAGE INVESTMENTS, INC. (the "Company") and
_________________ (the "Executive").

     1. Release by the Company.

          (a) The Company on behalf of itself, its agents, successors,
affiliated entities and assigns, in consideration for the Executive's execution
and delivery of this Release, hereby forever releases and discharges the
Executive, and his agents, heirs, successors, assigns, executors and
administrators, from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation; (ii) any and all liability
that was or may have been alleged against or imputed to the Executive by the
Company or by anyone acting on its behalf; (iii) any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys' fees and
costs except as otherwise provided in his employment agreement with the Company
dated April 16, 2006 (the "Employment Agreement").

          (b) The Company shall not file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any claim within the scope of this Release. In the event there is
presently pending any action, suit, claim, charge or proceeding within the scope
of this Release, or if such a proceeding is commenced in the future, the Company
shall promptly withdraw it, with prejudice, to the extent it has the power to do
so. The Company represents and warrants that its has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.



--------------------------------------------------------------------------------

          (c) Anything to the contrary notwithstanding in this Release or the
Employment Agreement, this Release shall not apply to claims or damages based on
(i) any right or claim that arises after the date on which the Company executes
this Release, including any right to and enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.

     2. Release by the Executive.

          (a) The Executive, on behalf of himself, his agents, heirs,
successors, assigns, executors and administrators, in consideration for the
termination payments and other consideration provided for under the Employment
Agreement, hereby forever releases and discharges the Company, and its
successors, its affiliated entities, and, in such capacities, its past and
present directors, employees, agents, attorneys, accountants, representatives,
plan fiduciaries, successors and assigns from any and all known and unknown
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities, and demands of whatsoever kind and character in any manner
whatsoever arising on or prior to the date of this Release, including but not
limited to (i) any claim for breach of contract, breach of implied covenant,
breach of oral or written promise, wrongful termination, intentional infliction
of emotional distress, defamation, interference with contract relations or
prospective economic advantage, negligence, misrepresentation or employment
discrimination, and including without limitation alleged violations of Title VII
of the Civil Rights Act of 1964, as amended, prohibiting discrimination based on
race, color, religion, sex or national origin; the Family and Medical Leave Act;
the Americans With Disabilities Act; the Age Discrimination in Employment Act;
other federal, state and local laws, ordinances and regulations; and any
unemployment or workers' compensation law, excepting only those obligations of
the Company pursuant to Paragraph 5 of the Employment Agreement

17



--------------------------------------------------------------------------------

or otherwise continuing under the Employment Agreement and any claims to
benefits under any compensation or benefit plan, program or arrangement in which
the Executive was participating as of the date of termination of his employment;
(ii) any and all liability that was or may have been alleged against or imputed
to the Company by the Executive or by anyone acting on his behalf; (iii) all
claims for wages, monetary or equitable relief, employment or reemployment with
the Company in any position, and any punitive, compensatory or liquidated
damages; and (iv) all rights to and claims for attorneys' fees and costs except
as otherwise provided in the Employment Agreement.

          (b) The Executive shall not file or cause to be filed any action,
suit, claim, charge or proceeding with any federal, state or local court or
agency relating to any claim within the scope of this Release. In the event
there is presently pending any action, suit, claim, charge or proceeding within
the scope of this Release, or if such a proceeding is commenced in the future,
the Executive shall promptly withdraw it, with prejudice, to the extent he has
the power to do so. The Executive represents and warrants that he has not
assigned any claim released herein, or authorized any other person to assert any
claim on his behalf.

          (c) In the event any action, suit, claim, charge or proceeding within
the scope of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys' fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of his receipt thereof.

18



--------------------------------------------------------------------------------

          (d) BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:

               (1) HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A
PERIOD OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;

               (2) IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF
TWENTY-ONE DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF
REVIEW;

               (3) HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN
(7) DAYS AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE COMPANY'S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;

               (4) THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN
REVOKED (THE "EFFECTIVE DATE");

               (5) THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION
OF THE REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3). HE AGREES NOT TO
CHALLENGE ITS ENFORCEABILITY;

               (6) HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO
CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;

               (7) NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE
EXCEPT AS SET FORTH IN THIS RELEASE;

19



--------------------------------------------------------------------------------

               (8) HE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT
FULL RESPONSIBILITY FOR IT; AND

               (9) HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS
NOT RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN
THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS RELEASE
KNOWINGLY AND VOLUNTARILY.

20



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have hereunto set their hands this _____
day of ___________________.

     

         

--------------------------------------------------------------------------------

   
Executive



    MFA MORTGAGE INVESTMENTS, INC.      

  By:           

--------------------------------------------------------------------------------

21